DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 02/08/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 04/12/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 02/08/2021 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for automatically generating advertisements.
Claim 12 recites [a] method for automatically generating one or more ads, implemented on a system that includes at least one processor and at least one computer-readable storage medium including a set of instructions and a plurality of advertisement elements, the method comprising: receiving, by the at least one processor, an ad generation request for generating one or more ads, the ad generation request including one or more information components; accessing, by the at least one processor, the at least one computer-readable storage medium to obtain one or more advertisement elements for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement elements including at least one information component; determining, by the at least one processor, one or more advertisement templates for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement templates including at least one advertisement region, each of the at least advertisement region corresponding to an advertisement element; and automatically generating, by the at least one processor, the one or more ads by inserting the one or more information components into the one or more advertisement template.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 12-19 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-11 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claim 20 recites a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 12: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
12. A method for automatically generating one or more ads, implemented on a system that includes at least one processor and at least one computer-readable storage medium including a set of instructions and a plurality of advertisement elements, the method comprising:

a system that includes at least one processor and at least one computer-readable storage medium
receiving, by the at least one processor, an ad generation request for generating one or more ads, the ad generation request including one or more information components;
This limitation includes the step of receiving, by the at least one processor, an ad generation request for generating one or more ads, the ad generation request including one or more information components. 
But for the processor and/or storage medium, this limitation is directed to receiving a request for the purpose of automatically generating advertisements which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
receiving, by the at least one processor, an ad generation request
accessing, by the at least one processor, the at least one computer-readable storage medium to obtain one or more advertisement elements for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement elements including at least one information component;
This limitation includes the step of accessing, by the at least one processor, the at least one computer-readable storage medium to obtain one or more advertisement elements for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement elements including at least one information component. 
But for the processor and/or storage medium, this limitation is directed to accessing known information stored on a database for the purpose of automatically generating advertisements which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
accessing, by the at least one processor, the at least one computer-readable storage medium to obtain one or more advertisement elements
determining, by the at least one processor, one or more advertisement templates for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement templates including at least one advertisement region, each of the at least advertisement region corresponding to an advertisement element;
This limitation includes the step of determining, by the at least one processor, one or more advertisement templates for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement templates including at least one advertisement region, each of the at least advertisement region corresponding to an advertisement element. 
But for the processor and/or storage medium, this limitation is directed to determining an ad template for the purpose of automatically generating advertisements which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the at least one processor, one or more advertisement templates
automatically generating, by the at least one processor, the one or more ads by inserting the one or more information components into the one or more advertisement template.
This limitation includes the step of automatically generating, by the at least one processor, the one or more ads by inserting the one or more information components into the one or more advertisement template. 
But for the processor and/or storage medium, this limitation is directed to generating an advertisement by inserting known information into an ad template for the purpose of automatically generating advertisements which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
automatically generating, by the at least one processor, the one or more ads

As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing, storing, and communicating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicating, store, and process data. Applicant’s Specification (PGPub. 2021/0192564 [0105]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer/processor merely communicates and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 1 and CRM claim 20 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-11 and 13-19 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving a request, accessing data in a database, determining an ad template, and generating an ad by inserting information into an ad template. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human advertiser.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from automatically generating advertisements. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Rosenberg et al. 2011/0078726; in view of Dellovo 2008/0120154.
Regarding Claim 12. Rosenberg et al. 2011/0078726 teaches A method for automatically generating one or more ads (Rosenberg et al. 2011/0078726 [0001 - invention relates generally to … automatic advertisement generation using an interactive media guidance application] This invention relates generally to interactive media guidance applications, and more particularly, to automatic advertisement generation using an interactive media guidance application.), implemented on a system that includes at least one processor and at least one computer-readable storage medium including a set of instructions and a plurality of advertisement elements (Rosenberg et al. 2011/0078726 [0042] Control circuitry 304 may be based on any suitable processing circuitry 306 such as processing circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, etc. In some embodiments, control circuitry 304 executes instructions for a media guidance application stored in memory (i.e., storage 308). In client-server based embodiments, control circuitry 304 may include communications circuitry suitable for communicating with a guidance application server or other networks or servers. Communications circuitry may include a cable modem, an integrated services digital network (ISDN) modem, a digital subscriber line (DSL) modem, a telephone modem, or a wireless modem for communications with other equipment. Such communications may involve the Internet or any other suitable communications networks or paths (which is described in more detail in connection with FIG. 6). In addition, communications circuitry may include circuitry that enables peer-to-peer communication of user equipment devices, or communication of user equipment devices in locations remote from each other (described in more detail below).), the method comprising: receiving, by the at least one processor, an ad generation request for generating one or more ads (Rosenberg et al. 2011/0078726 [0114 – request… generate new advertisements] At step 904, the media guidance application retrieves an advertisement template in accordance with an embodiment of the invention. Advertisement templates may be retrieved from a remote server or may be stored at user equipment (e.g., data store 410). Advertisement templates may be provided to user equipment at any suitable time or upon request. Advertisement templates may be used to generate new advertisements in accordance with a predefined design. For example, advertisement templates may provide specific display regions for displaying different types of media elements. An advertisement template, for instance, may provide a display region for a logo, a display region for a graphic of a product, and/or a display region for a textual description of the product. Using an advertisement template, the media guidance application need only specify what elements belong in the various display regions of the template. The sizes and locations of the display regions may be predetermined by the template and/or may be customized within set parameters. Advertisement templates may also contain configurable options that determine the response of the advertisement to user interaction. For example, the template may be configurable to load a specified web site upon user selection of the advertisement.), the ad generation request including one or more information components (Rosenberg et al. 2011/0078726 [0033] With a user input device, a user may select advertisements or advertisement display regions (e.g., regions 123, 124, and 125) by moving highlight region 110. Information relating to the advertisement selected by highlight region 110 may be provided in program information region 112. Region 112 may include, for example, the advertisement's sponsor, an advertisement description, purchase information, or other desired information. In embodiments in which the advertisement displays program information, region 112 may include any information relating to the program, such as the program title, the program description, the time the program is provided (if applicable), the channel the program is on (if applicable), the program cost (if applicable), the program's rating, and other desired information. Instead of region 112, in some embodiments, information relating to the advertisement selected by highlight region 110 may be provided in an overlay region over other media content displayed in display screen 100. In addition, the content of video region 122 may correspond to, or be independent from, one of the advertisements displayed and/or selected in display screen 100.); accessing, by the at least one processor, the at least one computer-readable storage medium to obtain one or more advertisement elements for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement elements including at least one information component (Rosenberg et al. 2011/0078726 [0051 - elements] As discussed above, and described in detail further below, the media guidance application may be configured to generate new advertisements. In these embodiments, advertising data store 410 may store information pertaining to advertisement generation and/or the generated advertisements themselves. In some embodiments, data store 410 may include data and/or media elements required for advertisement generation. In particular, data store 410 may include criteria for determining the composition and content of a new advertisement, as described in greater detail below in connection with step 902 of FIG. 9. For example, data store 410 may include a list of products or services to feature in a new advertisement. As another example, data store 410 may include, stylistic specifications for new advertisements, including color scheme, font, layout, and formatting information. Data store 410 may also include advertisement elements used for advertisement creation. Advertisement elements are media objects that may be used to create an advertisement, such as text, graphics, video, audio, and links. For example, an advertisement element may be a logo, a picture or illustration (e.g., of a product or service), a program listing, a video clip, or a link to a product web site. As another example, an advertisement element may be an interactive element, such as a button, text field, menu, etc. In addition, data store 410 may include metadata or other descriptive information associated with the advertisement elements (e.g., data describing the element type and/or information identifying a company, organization, product, or service associated with the advertisement element). For example, a graphic of a logo may be associated with data identifying the graphic as a logo for a particular company. Data store 410 may also include a list of related advertisement elements, or, as described below in connection with FIG. 5, data store 410 may include data structures associated with the advertisement elements that include indices linking related advertisement elements together. [0116] At step 906, the media guidance application may retrieve the advertisement elements associated with the advertisement content criteria determined in step 902. The media guidance application may search for the necessary advertisement elements in an advertisement database (e.g., data store 410) or other data store using, for example, the descriptive data associated with each element. Alternatively, the media guidance application may retrieve advertisement elements using the links between, or lists of, related advertisement elements (e.g., via index 508 of FIG. 5). In some cases, the media guidance application may request an advertisement element from a remote server. In other cases, the media guidance application may extract advertisement elements from stored media (e.g., media stored in data store 412), including video programs or other advertisements.); determining, by the at least one processor, one or more advertisement templates for the one or more ads to be generated based on the ad generation request (Rosenberg et al. 2011/0078726 [0115 - a template may be selected in accordance with the advertisement criteria] A number of templates may be available to the media guidance application for use in different advertisement display regions or for use with different types of advertising content. For example, templates may be available in different shapes and sizes. As another example, different templates may be available for advertising a product, a service, or a television program. Different templates may also exhibit different color schemes, fonts, or other styles and/or different numbers of regions for displaying media elements. In some embodiments, advertisement templates may be associated with particular advertisers or particular products, services, or promotions. The media guidance application may select a template from the available advertisement templates using any suitable selection criteria. For example, a template may be selected based on the advertiser or advertised product, service, or promotion. As another example, a template may be selected in accordance with the advertisement criteria identified in step 902. As yet another example, a template may be selected in accordance with the display properties of the target advertisement display region, user preferences (as stored in a user profile), or based on the available advertisement elements. In some embodiments, advertisement templates are themselves advertisement elements, and are selected in step 906.), each of the one or more advertisement templates including at least one advertisement region, each of the at least advertisement region corresponding to an advertisement element (Rosenberg et al. 2011/0078726 [0008 - new advertisement may be generated by inserting the advertisement elements into predefined regions within the advertisement template] In some embodiments, an advertisement template is retrieved and a new advertisement may be generated by inserting the advertisement elements into predefined regions within the advertisement template. Media elements may also be specified to be displayed or played in response to a user action. [0117] At step 908, the media guidance application may generate a new advertisement from the retrieved advertisement elements. In some embodiments, the new advertisement may be generated using the template retrieved in step 904. In other embodiments, the new advertisement may be generated in accordance with set rules or guidelines, which may be contained in an advertisement generation algorithm. For example, the media guidance application may generate an advertisement by selecting a graphic of a product and overlaying descriptive information. When using an advertisement template, the media guide application may simply specify which elements belong in the various display regions of the template and generate a new advertisement from the combination of the template and the specified elements.); and automatically generating, by the at least one processor, the one or more ads by inserting the one or more information components into the one or more advertisement template (Rosenberg et al. 2011/0078726 [0008 - and a new advertisement may be generated by inserting the advertisement elements into predefined regions within the advertisement template] In some embodiments, an advertisement template is retrieved and a new advertisement may be generated by inserting the advertisement elements into predefined regions within the advertisement template. Media elements may also be specified to be displayed or played in response to a user action. [0104] At step 712, the media guidance application generates new advertisements to fill the remaining unfilled advertisement display regions. The new advertisements may be generated using advertisement templates, a set of rules provided to the media guidance application, or any other suitable method, and may be customized according to the properties of the advertisement display region, a user profile, or any other suitable criteria. Advertisement generation is described below in greater detail in connection with FIG. 9. At step 714, data associated with the advertisement generation process (e.g., style, font, color, artwork, layout, display dimensions, template information, etc.), data associated with the advertisement content (e.g., advertiser, product or service information, etc.), data associated with the advertisement display (e.g., display location, display time, etc.), and/or data describing user interaction with the advertisement (e.g., user selections, purchases, etc.) is collected and, in some cases, locally stored (e.g., in the advertisement database or in a user profile). In addition to the above, the collected data may include any of the data associated with a generated advertisement described above in connection with data store 410 of FIG. 4. Moreover, the generated advertisement itself, and/or a data structure representative of the advertisement (e.g., data structure 500 of FIG. 5), may be stored in the advertisement database. The collected data may include all data necessary to recreate the generated advertisement at another time or at a remote location. The collected data may also include information on the click-through rate of the advertisement, information on purchases made using the advertisement, or any other measure of advertisement effectiveness. This information may be collected by the media guidance application through monitoring user interaction with the generated advertisement. For example, the media guidance application may monitor an advertisement to collect information on the number of impressions or the frequency, type, or timing of user interaction with the advertisement. The collected information may be stored in a user profile or sent to a server for further processing and storage. [0117] At step 908, the media guidance application may generate a new advertisement from the retrieved advertisement elements. In some embodiments, the new advertisement may be generated using the template retrieved in step 904. In other embodiments, the new advertisement may be generated in accordance with set rules or guidelines, which may be contained in an advertisement generation algorithm. For example, the media guidance application may generate an advertisement by selecting a graphic of a product and overlaying descriptive information. When using an advertisement template, the media guide application may simply specify which elements belong in the various display regions of the template and generate a new advertisement from the combination of the template and the specified elements.).
Rosenberg et al. 2011/0078726 may not expressly disclose the “receiving… an ad generation request for generating one or more ads” features, however, Dellovo 2008/0120154 teaches these features (Dellovo 2008/0120154 [claim 1 - receiving an advertisement generation request] 1. A processor-implemented method for generating online advertisements comprising: receiving an advertisement generation request; retrieving a base data entry based on parameters included in the advertisement generation request; retrieving an advertisement template; accessing advertisement generation rules; applying the advertisement generation rules in parsing the base date entry and extracting insertion elements; and populating the advertisement templates with extracted insertion terms.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rosenberg et al. 2011/0078726 to include the requesting features as taught by Dellovo 2008/0120154. One of ordinary skill in the art would have been motivated to do so in order to request or trigger an advertisement generation which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Regarding Claim 20. A non-transitory computer readable medium embodying a computer program product, the computer program product comprising instructions configured to cause a computing device to: 
receive, by the computing device, an ad generation request for generating one or more ads, the ad generation request including one or more information components; 
access, by the computing device, a database to obtain one or more advertisement elements for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement elements including at least one information component; 
determine, by the computing device, one or more advertisement templates for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement templates including at least one advertisement region, each of the at least advertisement region corresponding to an advertisement element; and 
automatically generate, by the computing device, the one or more ads by inserting the one or more information components into the one or more advertisement template.
Claim 20, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 

Regarding Claim 1. A system for automatically generating one or more ads, the system comprising: 
at least one computer-readable storage medium including a set of instructions and a plurality of advertisement elements; 
at least one processor in communication with the at least one computer-readable storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: 
receive, by the at least one processor, an ad generation request for generating one or more ads, the ad generation request including one or more information components; 
access, by the at least one processor, the at least one computer-readable storage medium to obtain one or more advertisement elements for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement elements including at least one information component; 
determine, by the at least one processor, one or more advertisement templates for the one or more ads to be generated based on the ad generation request, each of the one or more advertisement templates including at least one advertisement region, each of the at least advertisement region corresponding to an advertisement element; and 
automatically generate, by the at least one processor, the one or more ads by inserting the one or more information components into the one or more advertisement template.
Claim 1, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: Rosenberg et al. 2011/0078726; in view of Dellovo 2008/0120154.
Regarding Claim 10. Rosenberg et al. 2011/0078726 further teaches The system of claim 1, wherein the one or more advertisement elements include at least one of a company logo, a company name, industry, a product, a model, a copywrite, a trademark, or a celebrity (Rosenberg et al. 2011/0078726 [0051] As discussed above, and described in detail further below, the media guidance application may be configured to generate new advertisements. In these embodiments, advertising data store 410 may store information pertaining to advertisement generation and/or the generated advertisements themselves. In some embodiments, data store 410 may include data and/or media elements required for advertisement generation. In particular, data store 410 may include criteria for determining the composition and content of a new advertisement, as described in greater detail below in connection with step 902 of FIG. 9. For example, data store 410 may include a list of products or services to feature in a new advertisement. As another example, data store 410 may include, stylistic specifications for new advertisements, including color scheme, font, layout, and formatting information. Data store 410 may also include advertisement elements used for advertisement creation. Advertisement elements are media objects that may be used to create an advertisement, such as text, graphics, video, audio, and links. For example, an advertisement element may be a logo, a picture or illustration (e.g., of a product or service), a program listing, a video clip, or a link to a product web site. As another example, an advertisement element may be an interactive element, such as a button, text field, menu, etc. In addition, data store 410 may include metadata or other descriptive information associated with the advertisement elements (e.g., data describing the element type and/or information identifying a company, organization, product, or service associated with the advertisement element). For example, a graphic of a logo may be associated with data identifying the graphic as a logo for a particular company. Data store 410 may also include a list of related advertisement elements, or, as described below in connection with FIG. 5, data store 410 may include data structures associated with the advertisement elements that include indices linking related advertisement elements together.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: Rosenberg et al. 2011/0078726; in view of Dellovo 2008/0120154; in further view of Esayian et al. 2016/0232596.
Regarding Claim 11. The system of claim 1, Rosenberg et al. 2011/0078726 may not expressly disclose the following features, however, Esayian et al. 2016/0232596 teaches wherein the one or more information components include at least one of an image, a word, a phrase, a sentence, a video, or an audio (Esayian et al. 2016/0232596 [0058] The information obtained, received, and/or determined by information component 111 may include streaming audio and/or video information. In some embodiments, the information obtained, received, and/or determined by information component 111 may include processed information (e.g. determined by processing the captured sound or image) that was processed by client computing platform 14. For example, a captured image or captured video may have been captured by and/or stored on client computing platform, e.g. through camera 143. In some embodiments, the information obtained, received, and/or determined by information component 111 may include wirelessly transmitted information from a sound-producing device 16, a presentation device 15, an external resource 18, and/or another source. For example, information may be wirelessly transmitted (by a component of a car's entertainment system) to a client computing platform 14 that happens to be inside the car. This kind of wireless transmission of information may, in some embodiments, not require audio signals, and/or not include audio signals. For example, the client computing platform may receive information packets through Bluetooth™ and/or other communication mechanisms that include information about advertisements, commercial goods, commercial sources, and/or other pertinent information.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Rosenberg et al. 2011/0078726 to include the information components features as taught by Esayian et al. 2016/0232596. One of ordinary skill in the art would have been motivated to do so in order to provide certain information components for displaying or communicating an advertisement which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Regarding Claim 13. The method of claim 12, wherein the determining the one or more advertisement templates includes: 
determining, by the at least one processor, one or more size groups based on a plurality of advertisement slots; 
obtaining, by the at least one processor, one or more layout templates based on the one or more size groups; 
obtaining, by the at least one processor, a plurality of advertisement elements according to the one or more layout templates; and 
determining, by the at least one processor, the one or more advertisement templates based on the plurality of advertisement elements and the one or more layout templates.

Regarding Claim 2. The system of claim 1, wherein to determine the one or more advertisement templates, the at least one processor is further configured to cause the system to: 
determine, by the at least one processor, one or more size groups based on a plurality of advertisement slots; 
obtain, by the at least one processor, one or more layout templates based on the one or more size groups; 
obtain, by the at least one processor, a plurality of advertisement elements according to the one or more layout templates; and 
determine, by the at least one processor, the one or more advertisement templates based on the plurality of advertisement elements and the one or more layout templates.





Regarding Claim 14. The method of claim 13, wherein the ad generation request includes an image as an information component to be generated, and the method further comprises: determining, by the at least one processor, one or more size scaling ratios of the image; determining, by the at least one processor, one or more spatial compression ratios of the image; and generating, by the at least one processor, one or more processed images for the image as the information component to be generated according to the determined one or more size scaling ratios and the determined one or more spatial compression ratios.

Regarding Claim 3. The system of claim 2, wherein the ad generation request includes an image as an information component to be generated, and the at least one processor is further configured to cause the system to: 
determine, by the at least one processor, one or more size scaling ratios of the image; 
determine, by the at least one processor, one or more spatial compression ratios of the image; and 
generate, by the at least one processor, one or more processed images for the image as the information component to be generated according to the determined one or more size scaling ratios and the determined one or more spatial compression ratios.




Regarding Claim 15. The method of claim 13, wherein the determining the one or more advertisement templates based on the plurality of advertisement elements and the one or more layout templates includes: for one layout template of the one or more layout templates, determining, by the at least one processor, whether a location of an advertisement element is known in the layout template; in response to the determination that the location of the advertisement element is not known in the layout template, determining, by the at least one processor, a width and a height of an information component corresponding to the advertisement element in a corresponding advertisement template; determining, by the at least one processor, coordinates of the information component in the corresponding advertisement template; and determining, by the at least one processor, the advertisement template based on the width, the height and the coordinates of the information component.

Regarding Claim 4. The system of claim 2, wherein to determine the one or more advertisement templates based on the plurality of advertisement elements and the one or more layout templates, the at least one processor is further configured to cause the system to: 
for one layout template of the one or more layout templates, determine, by the at least one processor, whether a location of an advertisement element is known in the layout template; 
in response to the determination that the location of the advertisement element is not known in the layout template, determine, by the at least one processor, a width and a height of an information component corresponding to the advertisement element in a corresponding advertisement template; 
determine, by the at least one processor, coordinates of the information component in the corresponding advertisement template; and 
determine, by the at least one processor, the advertisement template based on the width, the height and the coordinates of the information component.



Regarding Claim 16. The method of claim 15, further comprising: in response to the determination that the location of the advertisement element is known in the layout template, determining, by the at least one processor, the advertisement template based on a predetermined typesetting method.

Regarding Claim 5. The system of claim 4, wherein the at least one processor is further configured to cause the system to: 
in response to the determination that the location of the advertisement element is known in the layout template, determine, by the at least one processor, the advertisement template based on a predetermined typesetting method.



Regarding Claim 17. The method of claim 12, wherein the determining the one or more advertisement templates includes: 
determining, by the at least one processor, a demand quantity of advertisement templates for generating the one or more ads; 
determining, by the at least one processor, scores for the advertisement templates; 
ranking, by the at least one processor, the plurality of advertisement templates based on the scores; and 
determining, by the at least one processor, the one or more advertisement templates based on the advertisement templates, the demand quantity, and the ranking.

Regarding Claim 6. The system of claim 1, wherein to determine the one or more advertisement templates, the at least one processor is further configured to cause the system to: 
determine, by the at least one processor, a demand quantity of advertisement templates for generating the one or more ads; 
determine, by the at least one processor, scores for the advertisement templates; 
rank, by the at least one processor, the plurality of advertisement templates based on the scores; and 
determine, by the at least one processor, the one or more advertisement templates based on the advertisement templates, the demand quantity, and the ranking.



Regarding Claim 18. The method of claim 12, wherein the automatically generating the one or more ads by inserting the one or more information components into the one or more advertisement template includes: determining, by the at least one processor, whether the ad generation request matches an advertisement element in an advertisement region of an advertisement template; in response to the determination that the ad generation request matches the advertisement element in the advertisement region of the advertisement template, determining, by the at least one processor, whether a count of information components in the ad generation request equals to a predetermined number of information components in the advertisement region; and in response to the determination that the count of information components in the ad generation request equals to the predetermined number of information components for the advertisement region of the advertisement template, inserting, by the at least one processor, the information components from the ad generation request into the advertisement region.

Regarding Claim 7. The system of claim 1, wherein to automatically generate the one or more ads by inserting the one or more information components into the one or more advertisement template, the at least one processor is further configured to cause the system to: 
determine, by the at least one processor, whether the ad generation request matches an advertisement element in an advertisement region of an advertisement template; 
in response to the determination that the ad generation request matches the advertisement element in the advertisement region of the advertisement template, determine, by the at least one processor, whether a count of information components in the ad generation request equals to a predetermined number of information components in the advertisement region; and 
in response to the determination that the count of information components in the ad generation request equals to the predetermined number of information components for the advertisement region of the advertisement template, insert, by the at least one processor, the information components from the ad generation request into the advertisement region.





Regarding Claim 19. The method of claim 18, further comprising: 
in response to the determination that the count of information components in the ad generation request does not equal to the predetermined number of information components for the advertisement region of the advertisement template, determining, by the at least one processor, the predetermined number of information components based on the ad generation request; and 
inserting, by the at least one processor, the predetermined number of information components into the advertisement region.
Regarding Claim 8. The system of claim 7, wherein the at least one processor is further configured to cause the system to: 
in response to the determination that the count of information components in the ad generation request does not equal to the predetermined number of information components for the advertisement region of the advertisement template, determine, by the at least one processor, the predetermined number of information components based on the ad generation request; and 
insert, by the at least one processor, the predetermined number of information components into the advertisement region.





Regarding Claim 9. The system of claim 7, wherein the at least one processor is further configured to cause the system to: in response to the determination that the ad generation request does not match the advertisement element in the advertisement region of the advertisement template, insert, by the at least one processor, the predetermined number of information components from the at least one computer-readable storage medium into the advertisement region.





Claims Potentially Allowable over the Prior-art
Claims 2-9 and 13-19 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. Claims 2-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bharath et al. 2016/0092932 [0076 - ad construction server 135 generates 630 the personalized text ads for the client device 110 in response to a request] The ad construction server 135 generates 630 personalized text ads relevant to the user of the client device 110 and provides 635 the personalized text ads to the ad selection server 137. Alternatively or additionally, the ad construction server 135 generates 630 the personalized text ads for the client device 110 in response to a request from the ad selection server 137. In response to receiving 620 the request for the advertisement, the ad selection server 137 selects 640 advertisement text from those provided by the ad construction server 135.
Killoh 2014/0257935 [0145] In an illustrative embodiment in FIG. 9, the ad production component can include a Web-based system such as Mediaspectrum.RTM.-brand AdWatch.TM. (http://www.mediaspectrum.net/index.php?page=adwatch). AdWatch is a complete content management solution for advertising and is believed the only system on the market that is truly Web-based. With the ability to track virtually any type of ad element, including text, photos, graphics, and .pdf files, AdWatch gives production and creation personnel the ability to create, find, and edit ads and their components. By offering the ability to access and work on ads at the component level, production departments can quickly and effectively implement digital workflows, and reduce the time, cost, and complexity associated with the ad production process. AdWatch gives users the ability to search for ads and ad components, make ad assignments, preview ads, and monitor the production process. AdWatch integrates with leading ad creation tools like QuarkXPress.TM., Adobe.RTM. InDesign.RTM., MultiAd Creator.TM., Adobe.RTM. Illustrator.RTM., and others so creative personnel can manage ads and content without leaving the application, as shown in part in FIG. 9. AdWatch Component Management searching, tagging, and tracking functions are one of the most powerful benefits of the AdWatch system.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682